Citation Nr: 9906005	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for a shell fragment 
wound of the left hand and left leg.

3.  Entitlement to service connection for residuals of 
fracture of left arch.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had verified active service from  May 1944 to 
August 1945 and from May 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in February 
1996 by the Department of Veterans Affairs (VA) regional 
office (RO) in Boise, Idaho.

This case was remanded by the Board in June 1998 for a Travel 
Board hearing.

A hearing was held in Boise, Idaho in October 1998, before 
Holly E. Moehlmann, a member of the Board who was designated 
by the Acting Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who will render the 
determination in this case.

At his personal hearing the veteran described scars of the 
right upper arm and shoulder and of the right knee which he 
attributed to service.  No claim of service connection for 
these scars has been received, and if the veteran wishes to 
submit such claim, he should so notify the RO.


FINDINGS OF FACT

1.  There is no competent evidence linking the veteran's 
bilateral hearing loss to service.

2.  The veteran received a Purple Heart indicating a wound 
during his World War II service, but medical evidence rebuts 
his claim of disability suffered as a result of a shell 
fragment wound of the left hand and left leg and a fracture 
of the left arch in service, and there is no competent 
medical evidence linking current scar of the left finger and 
left foot abnormality to an incident of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral hearing 
loss is not well grounded, and there is no further duty to 
assist the appellant in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A shell fragment wound of the left hand and left leg and 
fracture of the left arch were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records for the first period of service 
disclose no complaints or manifestations of any of the 
claimed conditions.  On the separation examination in July 
1945, his hearing (for low conversational voice) was 20/20 
bilaterally.  His bones, joints, and muscles were described 
as normal and no defects were noted.  The DD 214 from his 
World War II service indicated that he was awarded the Air 
Medal with 5 Oak Leaf Clusters and that he had not received 
any wounds in action.  His DD 214 from his Korean Service 
indicated that he was awarded the Air Medal with 5 Oak Leaf 
Clusters, the Distinguished Flying Cross and the Purple Heart 
and that he did not receive any wounds as a result of action 
with enemy forces.

Information received from hospital admission cards created by 
the Office of Surgeon General, Department of the Army, 
discloses that the veteran was hospitalized in February 1945 
for treatment of acute nasopharyngitis.   

The complete service medical records for the second period of 
service are not of record.  On an official examination in 
September 1951, the veteran's hearing for whispered voice was 
15/15 bilaterally.  It was reported that the examination of 
his upper extremities was abnormal.  However, the disability 
noted was an atrophic right testicle.  The examination of his 
lower extremities and feet was normal.  The examination of 
his skin was normal, and "identifying body marks, scars and 
tattoos" was checked as "normal."

The veteran submitted a statement in August 1995 in which he 
disclosed that he had not received treatment for any scar 
conditions.

The veteran was examined by the VA in November 1995.  He 
stated that during World War II, he was a pilot of a bomber 
that was hit with German antiaircraft fire, killing two crew 
members and wounding the veteran.  He claimed that he 
received a Purple Heart and a Distinguished Flying Cross for 
this specific mission.  His claims folder did not show these 
awards, but the veteran showed the examiner Air Force 
documents that did show this, as well as his Korean War 
service.  In the crash landing, he claimed that he fractured 
his "right tibia" and "right" foot as well as superficial 
lacerations of his right arm and an abrasion of the left 
index finger with avulsion of some tissue.  He maintained 
that he was hospitalized for 6.5 weeks after the landing and 
then subsequently went back to flying status and flew a total 
of 35 missions.

On examination of the hands, there was an enlargement of the 
metacarpophalangeal joints of both hands.  Examination of the 
left hand showed an avulsion of tissue on the medial aspect 
of the second phalanx which was covered by scar tissue and 
was slightly tender to touch.  On examination of the left 
ankle, the veteran was unable to passively dorsiflex the foot 
beyond the neutral position.  There was a marked hallux 
valgus type deformity, with marked increase in the width of 
the forefoot.   The examiner remarked that the veteran had a 
remarkable war combat record with 35 missions over Germany in 
World War II.  He stated that the veteran received the Purple 
Heart and the Distinguished Flying Cross.  The diagnosis was 
shrapnel fragment wound scars, left hand with sensory loss, 
fracture of the left leg and left foot, with disability 
noted.  X-ray studies of the left foot disclosed severe 
degenerative changes of the first metatarsophalangeal joint 
with medial translocation of the phalanges and prominent 
hallux valgus deformity.  There were moderate degenerative 
changes at the base of the first metatarsal, and no acute 
fracture was demonstrated.

The veteran received a VA audiometric examination in November 
1995.  He reported a gradual hearing loss in the right ear 
for the last 15-20 years.  A history of noise exposure from 
aircraft in service was reported.  After service noise 
exposure included private aircraft, farming equipment, chain 
saw use, and trap and skeet shooting.  Hearing protection was 
not used for until the last 5-6 years.  Pure tone thresholds 
disclosed an average decibel loss of 58 in the right ear and 
53 in the left ear.  The test results showed a mild sloping 
to severe high frequency sensorineural hearing loss, slightly 
worse in the right ear.   

The veteran testified at a travel board hearing in October 
1998.  The representative stressed that the veteran had been 
awarded the Purple Heart, the Distinguished Flying Cross, and 
Oak Leaf Clusters on Air Medals and presented a wall plaque 
to the Chairman with the original medals.  The veteran 
indicated that all of these medals were presented for his 
combat flights over Germany.  He testified concerning the 
Dresden raid in March 1945 when his plane was hit and he 
suffered a shrapnel wound to the left index finger.  He also 
claimed that he suffered a shrapnel wound to the right upper 
arm and right knee and displayed a scar of the right knee.  
He also claimed that he suffered a fracture of the left 
forefoot when the plane crashed.  He underwent surgery for 
this and a pin was placed in his big toe at a dispensary in 
England.  The representative stressed that the provisions of 
38 U.S.C.A. § 1154 were for application and that service 
connection should be awarded despite the absence of service 
medical records disclosing treatment for the claimed 
disabilities.  With regard to the hearing loss, the veteran 
testified that he did not have hearing protection during 
World War II although he did have it in Korea.  He maintained 
that the whispered voice test he received at discharge from 
his first period of service does not necessarily mean that he 
did not suffer a hearing disability.  After discharge, he 
received a medical hearing test when he applied for a 
commercial license and he testified that there was no 
exclusion put on his license.  He testified that he first 
noticed difficulties with a hearing loss when he was recalled 
to duty in Korea.  The representative maintained that the 
whispered voice test was in effect thrown out by the Court of 
Veterans appeals.  

The veteran testified that his left foot condition hurt in 
cold weather but that he had no difficulty with it in getting 
his FAA license or in Korea.  He stated that he first learned 
that he had a hearing loss on an audiometric examination by 
the VA two years ago.  He added that he was told by an FAA 
medical examiner a couple of times that his right ear was 
going bad but they gave him a license anyway.  It was not 
until 1982 or 1983 that he had to wear a headset.  He 
indicated that he had never received treatment for his scars 
or foot condition.  

At the hearing, documentation was received disclosing the 
awards of Oak Leaf Clusters to the Air Medal and that the 
veteran had flown 35 combat sorties, including Dresden in 
March 1945.  One document dated in February 1945 indicated 
awards of the Oak Leaf Cluster to the Air Medal and award of 
the Purple Heart Medal.  Only the award of the Oak Leaf 
Clusters was described.

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Veterans Appeals (Court) has 
defined the term "well-grounded claim" as a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 
1991).  Moreover, the Court has stated that "[t]he quality 
and quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.

Service connection may be established for a current 
disability in several ways including on a "direct" basis (38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998)) and based on a legal "presumption."  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service (disease or injury) and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998); Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

nsistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 1991).

The record discloses that the veteran was involved in combat 
in World War II and flew 35 combat missions.  In addition, 
the DD 214 at the time of discharge from his second period of 
service indicated that he had been awarded the Purple Heart.  
It is apparent that the DD 214 listed his World War II medals 
as well as his Korean Service medals and from the documents 
submitted by him, and the description of his Korean Service 
given at the time of a VA psychiatric examination in November 
1995, it is apparent that the Purple Heart was awarded to him 
during his World War II service.  Therefore, as contended at 
the hearing, the provisions of 38 U.S.C.A. § 1154(b) 
concerning veterans engaged in combat with the enemy apply.  
The United States Court for the Federal Circuit (Federal 
Circuit) examined 38 U.S.C.A. § 1154(b) in Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).  The Federal Circuit found that 
38 U.S.C.A. § 1154(b) did not create a statutory presumption 
that a combat veteran's alleged disease or injury was 
service-connected, but it lightened the burden of a veteran 
who seeks benefits for an allegedly service-connected disease 
or injury.  The statute sets forth a three-step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether there is "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such disease or injury."  Second, it must be determined 
whether the evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  If these two 
inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by statute, a factual presumption arises that the 
alleged injury or disease is service-connected.

The Federal Circuit then stated that this presumption is 
rebuttable.  The VA may rebut the presumption by presenting 
"clear and convincing evidence to the contrary."  The 
Federal Circuit found that satisfactory evidence means 
credible evidence and if a veteran produces credible evidence 
that would allow a reasonable fact-finder to conclude that 
the alleged injury or disease was incurred in combat, there 
is satisfactory evidence to satisfy the first requirement of 
38 U.S.C.A. § 1154(b).  In addition, the Federal Circuit 
found that the second inquiry did not require the weighing of 
the veteran's evidence with contrary evidence.  It is only at 
the third step (if the VA seeks to rebut the presumption of 
service connection) that evidence contrary to the veteran's 
claim of service connection comes into play.

Bilateral hearing loss

The veteran has essentially contended that he developed a 
hearing loss as a result of his combat service during World 
War II.  A diagnosis of a bilateral hearing loss was rendered 
on a VA examination in 1995.  Accordingly, there is evidence 
of a current disability.  With regard to the bilateral 
hearing disorder, the veteran testified that he did not have 
hearing protection during World War II and that the whispered 
voice test he received at discharge from his first period of 
service did not necessarily mean that he did not suffer from 
hearing disability.  The Board admits that the whispered 
voice test was not as accurate as an audiometric examination.  
However, that was the hearing test used at that time and 
therefore it is the best evidence available.  The Board is 
not aware that the whispered voice test results have been 
thrown out by the Court, as contended by the representative 
at the Travel Board hearing.  On the discharge examination, 
the whispered voice test was normal.  In addition, the 
whispered voice test on the service examination in September 
1951, during his second period of service was normal.  
Furthermore, the veteran testified that he had no difficulty 
getting a flying license and that it was not until 1982 or 
1983 that he had to wear a headset.  It was not until the VA 
examination in 1995, many years after service, that a 
bilateral hearing loss was clinically demonstrated.  The 
examiner did note that there was a history of noise exposure 
from aircraft in service.  However, he also noted significant 
noise exposure after discharge from service, including 
private aircraft, farming equipment, chain saw use, and trap 
and skeet shooting.  He also reported hearing protection was 
not used until 5-6 years ago.  The examiner did not attribute 
the hearing loss to service.  The Board accepts that the 
veteran was exposed to noise during his combat service.  
However, there is no competent medical evidence to connect 
the veteran's current bilateral hearing loss, first 
clinically demonstrated many years after final discharge from 
service, to any incident of service.  His assertion of such a 
relationship is not competent medical evidence.  Because of 
the lack of such evidence, the claim is not well grounded, 
and there is no duty to provide another hearing examination, 
as requested by the representative in the informal hearing 
presentation.

Although where a claim is not well grounded the VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application if on notice that relevant 
evidence exists or may be obtainable.  This obligation 
depends on the particular facts of the case and upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet.App. 235 
(1996)).  In this case, there is no indication of relevant 
evidence which exists to prove this claim.  Moreover, the 
statement of the case and this decision serve to inform him 
of the evidence necessary to well ground the claim.

Shell fragment wound of the left hand and left leg, and 
residuals of a fracture of the left arch

With regard to these claimed conditions, although the service 
records do not show evidence of the claimed injuries, the VA 
examiner did diagnosis shrapnel wound scars, left hand with 
sensory loss and fracture of the left leg and left foot.  
Considering the provisions of Collette,  the VA examiner's 
diagnosis plus the veteran's lay evidence and testimony is 
sufficient for well-grounded claim purposes, under 
38 U.S.C.A. § 1154.  These assertions of a left hand, left 
leg and left arch injuries are certainly consistent with the 
circumstances, conditions, or hardships of combat service.  
Unlike the situation concerning the claimed bilateral hearing 
loss, the VA examiner appears to have attributed these 
conditions to combat injury.

At this stage, evidence contrary to the veteran's claim must 
be considered.  Initially, it is significant that the veteran 
attributes all of these claimed conditions to his service in 
World War II and not to his second period of combat service 
in Korea.  Significantly, however, on the examination prior 
to separation in July 1945, the veteran had no complaints of 
any residuals of injury to the left hand, left leg, and left 
arch and no pertinent defects were noted on this examination; 
his feet were specifically noted to be normal.  Although the 
veteran testified that he had been hospitalized for several 
weeks as a result of his injuries, the only record of 
hospitalization was in February 1945 for nasopharyngitis, 
and, again, no indications of any surgical procedures to his 
foot were shown on the July 1945 examination.  In addition, 
the official service examination in September 1951, after 
approximately four months of active service, disclosed no 
abnormality of the left hand, left leg, or left arch, and no 
skin scars were reported.  In his August 1995 statement the 
veteran has also indicated, in apparent contradiction to his 
testimony, that he never received any treatment for these 
conditions.  It is apparent that the VA examiner in 1995 
diagnosed the left finger scar as shrapnel wound residuals 
and fractures of the left foot and leg based on information 
supplied by the veteran.  Interestingly, while he gave the 
examiner a history of a fractured left leg, he testified that 
he did not fracture his left leg.  This further indicates 
that the examiner's diagnosis was based solely on what the 
veteran told him.  Moreover, the radiologist, interpreting 
the x-rays of the left foot did not attribute any of the 
abnormalities found to a fracture.

The veteran without question rendered difficult and honorable 
service, and his award of the Purple Heart shows some wound 
was incurred in service.  However, the lack of any indication 
of residuals of the wounds he currently describes as being 
significant, warranting hospitalization and surgery, clearly 
rebuts his claim that his current disorders are residuals of 
injuries in service.  The examiner's diagnosis in November 
1995 is clearly based on the history given by the veteran, a 
history which is rebutted by the more contemporaneous medical 
documents of 1945 and 1951 and, as to the left leg, by the 
veteran's own testimony.  Therefore, the Board cannot accept 
the diagnosis as competent medical evidence of a nexus 
between current left finger and left foot abnormalities and 
injuries in service.  In summary, the evidence in its 
entirety, preponderates against the claim that the left 
finger, left leg, and/or left arch condition, first 
demonstrated in 1995, had their onset during service.  

Although the RO denied these claims on the basis that they 
were not well grounded, the Board has found that they are 
well grounded, but has nevertheless, denied them after a 
complete review of the evidence.  There is no prejudice to 
the veteran resulting from the difference in the basis for 
the denial by the RO and the Board, and remand of the issues 
is not warranted.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


ORDER

The claim for service connection for a bilateral hearing loss 
is not well grounded and is denied.  The claims for service 
connection for a left finger disorder, a left leg disorder, 
and a left arch disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

